DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,997,760 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/29/2021, which has been entered and made of record. Claims 1, 8, and 15 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
The ODB rejections of Claims 1-20 are withdrawn in view of the approved terminal disclaimer.
Response to Arguments
Applicant’s arguments (Remarks, p. 9-11) with respect to the independent claims 1, 8, and 15, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with the secondary reference by Stukalov.
Applicant submits “Accordingly, as a preliminary matter, Applicant respectfully submits that the Chavez reference does not actually retrieve a "media object" based on image data, as would be understood by a person of ordinary skill in the art. Instead, Chavez provides a system which retrieves "financial information" by querying a financial database."  (Remarks, p. 10-11). 
The examiner disagrees with Applicant’s augments.
The amended Claim 1 recites “accessing [[a]] the media object from among a collection of media objects based on the input that associates the one or more attributes that include the attribute of the object with the media object;”. Nowhere in the claims discloses “retrieve a "media object" based on image data”. Chavez discloses identifying information based on image data (Fig. 2, step 44), then obtaining a visualization (i.e. a medial object) based on the information (Fig. 2, steps 46-52). In other words, Chavez discloses accessing the media object based on the input image data.

Applicant submits “as amended, the claims recite limitations that include "receiving an input that associates a media object among a collection of media objects with one or more attributes." In Chavez, while the system may access a financial database that contains financial information associated with an industry, the financial information is not, nor could it be, associated with the industry based on any input received from a user. Instead, such financial information must be collected based on financial data which is collected from specified resources.” (Remarks, p. 11).
The examiner disagrees with Applicant’s augments.
110 on the touch screen 102 and identifies metadata associated with the digital graphic 110. The identified metadata indicates an animation effect for the digital graphic 110 and a dynamic attribute that triggers the animation effect.” (¶36). Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with the secondary reference by Stukalov. 

The arguments regarding independent claims 8 and 15 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (US 10657596 B1), and in view of Stukalov (US 20200058151 A1).

Regarding Claim 1, Chavez discloses A system (col. 1, ln. 16-21 reciting The present disclosure relates generally to systems and methods for augmenting image data depicted on an electronic display.” Fig. 1) comprising: 
a memory (Fig. 1 showing memory/storage 30. ); and 
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (col. 5, ln. 12-18 reciting “These articles of manufacture may represent computer-readable media (e.g., any suitable form of memory or storage) that may store the processor-executable code used by the processor 22 to perform the presently disclosed techniques.”) comprising: 
causing display of a presentation of image data at a client device, the image data comprising a set of features; (Fig. 3 showing an image on a client’s display comprising a set of features, and col. 10 ln. 13-23 reciting “The augmented reality system 12 may be positioned in front of the object 62 (e.g., see block 42) to receive image data of the object 62 via the image sensor 24 or the like.” Fig. 9 showing an image of a cash on a client’s display. In addition, col. 8, ln. 1-2 reciting “Referring now to FIG. 2, at block 42, the processor 22 may receive image data associated with an object.”)
identifying a display of an object at a position within the presentation of the image data based on the set of features, the display of the object comprising an attribute from among the one or more attribute associated with the media object; (col. 8, ln. 7-8 reciting “At block 44, the processor 22 may identify product data that represents the object present in the image data.” Further, col. 8 ln. 7-34 disclosing to identify the object based on features of the displayed image, and reciting “the processor 22 may compare the object depicted in the image data to objects depicted in images stored in the image database 14. The images stored in the image database 14 may include metadata or other data that identifies a corresponding product, manufacturer, organization, or the like. In certain embodiments, the processor 22 may use image recognition technology (e.g., face recognition technology) or the like to recognize a shape of the product, a logo for the product, a brand name of the product, or other identifiable information concerning the product within the image.  The processor 22 may cross reference the identifiable information with the images in the image database 14, identify a matching image, and determine the product data associated with the image. The product data may include a product name, manufacturer, associated organization, and other relevant information that may identify the object.”)
accessing a media object based on the attribute of the object; (col. 8 ln. 35-51 disclosing determining an industry or product categorization associated with the object of the image data based on the object shape, and reciting “Based on the comparison, the processor 22 may identify objects that have the same shape, silhouette, design, name, emblem, symbol, related text (e.g., ingredients or category) and the like. These identified objects may belong to a certain category or classification 48, the processor 22 may determine an industry or product categorization associated with the object of the image data.” Further, col 8, ln 62 – col. 9 ln 25 disclosing a media object is created, and reciting “After determining the industry, the processor 22 may proceed to block 50 and retrieve financial information regarding the industry.”, “At block 52, the processor 22 may generate a visualization that includes the financial information. The visualization may include text data, such as a stock price, a ticker symbol, or the like.”) and 
presenting the media object based on the position of the display of the object within the presentation of the image data. (col. 9, ln. 25-45 reciting “The visualization may include a transparent background, such that it may be overlaid (e.g., block 54) on the image data received at block 42. . . .
When overlaying the visualization on the image data, the processor 22 may identify a portion of the image data that does not include the object”. See Figs. 4, 10)
Chavez disclosing accessing a media object by creating it based on the identified features and attributes. However, Chavez does not explicitly disclose receiving an input that associates a media object from a collection of media objects with one or more attributes; accessing [[a]] the media object from among a collection of media objects based on the input that associates the one or more attributes that include the attribute of the object with the media object.
Stukalov teaches “methods, computer-readable media, and systems that animate a digital graphic associated with a video or other visual media item based on a detected 110 on the touch screen 102 and identifies metadata associated with the digital graphic 110. The identified metadata indicates an animation effect for the digital graphic 110 and a dynamic attribute that triggers the animation effect.” In addition, ¶25 recites “a given selected digital graphic may be associated with a plurality of animation effects each mapped to a different type of dynamic attribute or a different magnitude of a dynamic attribute. Based on the detected dynamic attribute, the digital communications system can identify an animation effect of the plurality of animation effects to apply to the selected digital graphic.” In other words, Stukalov teaches accessing/selecting one media object (an animation effect) from among a collection of animation effects based on an attribute. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chavez) to adapt the method of detecting dynamic attributes including direction and magnitude, selecting animation from a plurality of animations based on the detected attributes and applying the animation to the digital object (taught by Stukalov). The suggestions/motivations would have been “By animating the digital graphic to reflect the detected dynamic attribute, the disclosed methods, computer-readable media, and systems provide a digital graphic that reflects a motion or change associated with a client device that presents a visual media item. Accordingly, the disclosed methods, computer-readable media, and systems represent a motion of an object within the visual media item or a 

Regarding Claim 3, Chavez in view of Stukalov discloses The system of claim 1, wherein the operations further comprise: 
detecting a movement of the display of the object; and 
animating the media object based on the movement of the display of the object.
(Stukalov, Claim 2 reciting “detect a magnitude and a direction of movement indicated by sensor data while presenting the visual media item; and present the digital graphic as an overlay on the visual media item with an animation effect having a characteristic according to the magnitude and the direction of the movement indicated by the sensor data.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 4, Chavez in view of Stukalov discloses The system of claim 3, wherein the movement comprises a directional attribute and a magnitude, and the animating the media object is based on the directional attribute and the magnitude. (Stukalov, Claim 2 reciting “present the digital graphic as an overlay on the visual media item with an animation effect having a characteristic according to the 

Claim 8, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claims 2, 6, 9, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (US 10657596 B1), and in view of Stukalov (US 20200058151 A1), and further in view of Bailey et al. (US 20170289623 A1).

Regarding Claim 2, Chavez in view of Stukalov discloses The system of claim 1, wherein the attribute of the object includes a shape of the object. (Chavez, col. 8 ln. 7-34 reciting “the processor 22 may use image recognition technology (e.g., face 
However, Chavez in view of Stukalov does not explicitly disclose wherein the detecting the attribute of the object based on the image data includes: 
detecting the shape of the object based on an object boundary of the display of the object.
Bailey, ¶64 recites “Based on the identified boundary edges 420 and 430, an embodiment determines that the boundary edge 420 of the set of drawers 400 matches that which is expected for the set of drawers, and thus determines the private entity (i.e. the set of drawers 400) is present in the video frame, along with its location, orientation, size, shape, etc. values.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chavez in view of Stukalov) to detect the shape of the object based on an object boundary (taught by Bailey). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 9, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.

Regarding Claim 6, Chavez in view of Stukalov and Bailey discloses The system of claim 1, wherein the object is a first object, the display of the object is a first display that comprises a first object boundary, the attribute of the first object is a first attribute (Bailey, ¶64 reciting “Based on the identified boundary edges 420 and 430, an embodiment determines that the boundary edge 420 of the set of drawers 400 matches that which is expected for the set of drawers, and thus determines the private entity (i.e. the set of drawers 400) is present in the video frame, along with its location, orientation, size, shape, etc.”), and wherein the instructions cause the system to perform operations further comprising: 
identifying a second display of a second object within the presentation of the image data; 
detecting a second attribute of the second object in response to the identifying the second display of the second object; and 
animating the media object based on at least the second attribute of the second object.
(See Claim 1 rejections for detailed analysis. Chavez, col. 9, ln. 43-45 reciting “the user may move the augmented reality system 12 across different objects and view financial data regarding the objects in real time.” Thus the combination of Chavez in view of Stukalov and Bailey would have taught the limitations in this claim. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Claim 13, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of Stukalov, and further in view of Lemay et al. (US 20080055269 A1).

Regarding Claim 5, Chavez in view of Stukalov discloses The system of claim 1, wherein the object is a first object, the display of the object is a first display that comprises a first object boundary, the position is a first position, (See Claim 1 rejections for detailed analysis.)
However, Chavez in view of Stukalov does not explicitly disclose wherein the instructions cause the system to perform operations further comprising: 
identifying a second display of a second object within the presentation of the image data, the second display comprising a second object boundary; 
detecting a contact between the first object boundary and the second object boundary; and 
transferring the media object from the first position to a second position, the second position based on the second object boundary of the second object.

It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chavez in view of  Stukalov) to change the media content in detection of a second object contacts with another object (taught by Lemay). The suggestions/motivations would have been use of known technique to improve similar devices (methods, or products) in the same way.

Claim 12, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of Stukalov, and further in view of Hofmann et al. (US 20150040074 A1).

Regarding Claim 7, Chavez in view of Stukalov discloses The system of claim 1.
However, Chavez in view of Stukalov does not explicitly disclose wherein the instructions cause the system to perform operations further comprising: 
detecting an ambient noise, the ambient noise comprising a property; and animating the media object based on the property of the ambient noise, in response to the detecting the ambient noise.
Hofmann teaches “Methods and systems for enabling creation of augmented reality content on a user device” (ABS). Further, Hofmann recites “User input is received from the user to either flip, attach or detach the object. The user input may include any suitable user input such as motion gesture, clicking, tapping, voice command, etc…. a third user input is received, preferably by a user input event listener, to flip the two-dimensional image. The two-dimensional image is animated on the display output by showing an effect of flipping over the two-dimensional image and displaying content associated with the target object” (¶30-31). In other words, Hofmann teaches starting an animation based on a voice command (corresponding to an ambient noise).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chavez in view of Stukalov) to detect a voice command and animating the media object based on the voice command (taught by Hofmann). The suggestions/motivations would have been voice command is a known user input, and use of known technique to improve similar devices (methods, or products) in the same way.

Claim 14, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611